Citation Nr: 0912292	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 40 
percent for epilepsy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to 
December 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for epilepsy with memory loss, and 
assigned a 40 percent disability rating.


FINDINGS OF FACT

1.  From December 2005, through April 2008, the Veteran's 
epilepsy was manifested by major seizures averaging in 
frequency at least one in three months, but not one per 
month.

2.  From May 2008, the Veteran's epilepsy has been manifested 
by major seizures averaging in frequency at least one in four 
months, but not one in three months.


CONCLUSIONS OF LAW

1.  From December 3, 2005, to April 30, 2008, the Veteran's 
epilepsy met the criteria for an 80 percent disability 
rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8910 (2008).

2.  From May 1, 2008, the Veteran's epilepsy meets the 
criteria for a 60 percent disability rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 
4.124a, Diagnostic Code 8910.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating for Epilepsy

The Veteran has had seizures beginning in October 2004, while 
he was in service.  In December 2005, soon after his 
separation from service, he submitted a claim for service 
connection for epilepsy, a cognitive disorder, short term 
memory loss, and amnesia.  In an August 2006 rating decision, 
the RO granted service connection for epilepsy, grand mal 
seizure type, with memory loss.  The RO assigned a 40 percent 
disability rating.  The RO made service connection effective 
December 3, 2005, the day after the Veteran's separation from 
service.  The Veteran initiated and perfected an appeal of 
the 40 percent rating.  He contends that a higher rating is 
warranted.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since December 3, 2005, the 
effective date of the grant of service connection, and will 
consider whether staged ratings are warranted.

The RO evaluated the Veteran's epilepsy as grand mal 
epilepsy, under 38 C.F.R. § 4.124a, Diagnostic Code 8910.  
Medical records from service, private, and VA sources, and 
statements from the Veteran and members of his family, 
provide information about the nature and frequency of the 
Veteran's seizures.  The VA rating schedule indicates that a 
major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  38 C.F.R. § 4.124a.

The evidence consistently shows that the Veteran's seizures 
involve loss of consciousness for several minutes, severe 
shaking and thrashing, and often bladder incontinence.  
Treating practitioners characterize the Veteran's seizures as 
major, grand mal seizures.  The VA rating schedule provides 
for evaluating major epileptic seizures based on the 
frequency of the seizures, as follows:

Averaging at least 1 major seizure per 
month over the last year  
.........................................
.............. 100 percent

Averaging at least 1 major seizure in 3 
months over the last year  
............................................... 80 percent

Averaging at least 1 major seizure in 4 
months over the last year  
.........................................
................ 60 percent

At least 1 major seizure in the last 6 
months or 2 in the last year  
...........................................
............. 40 percent

At least 1 major seizure in the last 2 
years  .... 20 percent

A confirmed diagnosis of epilepsy with a 
history of seizures  ............................................ 10 
percent

38 C.F.R. § 4.124a, Diagnostic Code 8910.

The Veteran first had a seizure during service, in October 
2004.  He fell and hit his head, and witnesses reported that 
he was shaking and thrashing.  He was treated at a local 
emergency room.  In November 2004, the Veteran saw a private 
neurologist.  He reported having had two or three more 
episodes of losing consciousness and falling to the ground.  
On follow-up in December 2004, the Veteran reported having 
had two more convulsive events.  The neurologist started the 
Veteran on daily anti-seizure medication.  The Veteran has 
remained on medications to treat his seizure disorder.  He 
has reported that he had negative reactions and side effects 
with some medications, and that the medications have been 
changed and adjusted.

In an April 2005 in-service neuropsychology evaluation, the 
Veteran reported having had five to six seizures from October 
2004 to April 2005.  In 2006, members of the Veteran's 
family, including his mother, brother, and sister-in-law, 
submitted statements relating the occasions on which they had 
witnessed the Veteran's seizures or the aftermath of the 
seizures.  They reported that the Veteran had seizures in 
October 2004, January 2005, February 2005, June 2005, July 
2005, October 2005, January 2006, and two times in March 
2006.  Medical treatment records reflect that the Veteran 
also reported having had seizures in June 2006, August 2006, 
and September 2006.  In February 2006, the Veteran's brother 
stated that the Veteran had had 13 or 14 seizures in the 
preceding year.  In July 2007, the Veteran's mother wrote 
that she was aware of the Veteran having had seizures more 
than 30 times from October 2004 to January 2007.

On VA medical examination in July 2006, the Veteran reported 
a history of seizures since 2004.  He stated that he was on 
medications for the seizure disorder.  He indicated that the 
most recent seizure had occurred in June 2006.

On VA medical examination in May 2008, the Veteran reported 
that the frequency of seizures had markedly decreased on 
current medication.  He stated that the most recent seizure 
had occurred approximately a year earlier.

In November 2008, the Veteran had a hearing before a decision 
review officer at the RO.  The Veteran reported that, during 
the year following his first seizure, he had seizures about 
once per month.  He stated that later the seizures ceased for 
a while, and then started up again.  He indicated having had 
three seizures in the year from May 2007 to May 2008.  The 
Veteran's mother recalled the Veteran having had one or two 
seizures in the fall of 2007, and three in the current year.

Between December 2004 and December 2005, the Veteran had five 
seizures that others witnessed.  As of December 2005, when he 
was separated from service and service connection for 
epilepsy became effective, the frequency of his seizures 
averaged more than one every three months.  The frequency of 
the Veteran's major seizures thus warrants an initial rating 
of 80 percent.  While there are some reports describing 
seizures averaging as frequent as once a month, the accounts 
of witnessed seizures and the more detailed accounts do not 
identify specific occasions of seizures occurring as 
frequently as monthly.  Therefore, a 100 rating is not 
warranted.

There is evidence that, after a few years and medication 
adjustments, the Veteran's seizures became less frequent.  
The report of a May 2008 medical examination indicates that 
the Veteran reported having had only one seizure from May 
2007 to May 2008.  In the November 2008 hearing, however, the 
Veteran and his mother indicated that three seizures had 
occurred between May 2007 and May 2008.  Giving the benefit 
of the doubt to the claimant, the Board will evaluate the 
disability based on a frequency of three seizures between May 
2007 and May 2008.  That frequency is equivalent to an 
average of one seizure every four months, which warrants a 
60 percent rating under the rating schedule.  As that was the 
frequency during the year preceding May 2008, a staged rating 
of 60 percent is warranted effective May 1, 2008.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level 
of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for that disability.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board does not have the authority to 
assign, in the first instance, higher ratings on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an 
extraschedular rating may be warranted, the Board must refer 
the case to designated VA officials.  Bagwell v. Brown, 9 
Vet. App. 377 (1996).

In this case, the manifestations and effects of the Veteran's 
epilepsy do not necessitate referral of the rating of that 
disability to designated VA officials for consideration of an 
extraschedular rating.  The rating criteria for epilepsy 
reasonably describe the veteran's disability level and 
symptomatology.  His disability picture is contemplated by 
the rating schedule; and the assigned rating is adequate and 
appropriate to compensate his disability.  The Veteran has 
not had frequent hospitalizations for his epilepsy.  The 
Veteran has reported, particularly in the one to two years 
immediately following his separation from service, that his 
epilepsy prohibited him from driving a car, and made it very 
difficult for him to obtain employment.  More recently, after 
adjustment of medications and reduced frequency of seizures, 
the Veteran has indicated that he holds full time employment 
doing restocking in a retail store, and that he is taking 
college courses.  The effects of the epilepsy on the 
Veteran's employment do not rise to the level of marked 
interference that requires an extraschedular rating.  The 
extent to which the Veteran's epilepsy interferes with 
employment is sufficiently and appropriately addressed by the 
80 percent and 60 percent staged ratings that the Board 
grants in this decision.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the Veteran pre-adjudication notice by 
letters dated in February 2006 and March 2006.  In cases such 
as this, where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of December 3, 2005, the first day following 
separation from service, and a 40 percent rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.    

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 891.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence and afforded the Veteran 
physical examinations.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  VA has substantially complied 
with the notice and assistance requirements; and the Veteran 
is not prejudiced by a decision on the claim at this time.







	(CONTINUED ON NEXT PAGE)



ORDER

From December 3, 2008, to April 30, 2008, an 80 percent 
disability rating for grand mal epilepsy with memory loss is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.

From May 1, 2008, a 60 percent disability rating for grand 
mal epilepsy with memory loss is granted, subject to the laws 
and regulations controlling the disbursement of monetary 
benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


